Title: From Thomas Jefferson to Edmund Bacon, 19 January 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Jan. 19. 08.
                  
                  I recieved last night yours of the 18th. respecting mr Belt’s horse. he never spoke to me on that subject, but as I believe him to be an honest man who would not apply our grain to his support I shall not object to it. I am very sorry indeed to hear how little the tollmill gets. however I hope you keep an exact account of all the toll she gets, as nothing but exact observations of that can enable us to know for how much we may depend on her as to our year’s provisions. I am in hopes that from Saturday to this day you will have been able to fill my ice house. the lambs which fall in this weather will require vast care to be preserved from the cold. I have some dropped here which require great attention. the chief difficulty is to have the ewes in such a sheltered situation that the lambs dropped may not perish before they are found.
                  Dr. Jamieson writes to me for his money. perhaps the next remittance may enable you to pay him. I shall be glad to know from time to time how far you advance in finishing the garden, counting by the hundred feet from the South West end. whenever you find that you dig so deep as to have to carry your earth too far, take a new level at the midway of the breadth of the garden. Accept my best wishes.
                  
                     Th: Jefferson 
                     
                  
               